Case 5:18-cv-02554-SP Document 21 Filed 07/08/20 Page 1 of 2 Page ID #:709



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     DONNA MARIE MATHENIA,                   )   Case No.: 5:18-cv-02554-SP
11                                           )
                 Plaintiff,                  )   ORDER AWARDING EQUAL
12                                           )   ACCESS TO JUSTICE ACT
           vs.                               )   ATTORNEY FEES AND EXPENSES
13                                           )   PURSUANT TO 28 U.S.C. § 2412(d)
     ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
14   Commissioner of Social Security,        )   U.S.C. § 1920
                                             )
15               Defendant                   )
                                             )
16                                           )
17
           Based upon the parties’ Stipulation for the Award and Payment of Equal
18
     Access to Justice Act Fees, Costs, and Expenses:
19
           IT IS ORDERED that fees and expenses in the amount of $4,000.00 as
20
     authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
21
     by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
22
     DATE: July 8, 2020
23
24                            ___________________________________
                              THE HONORABLE SHERI PYM
25                            UNITED STATES MAGISTRATE JUDGE
26

                                             -1-
Case 5:18-cv-02554-SP Document 21 Filed 07/08/20 Page 2 of 2 Page ID #:710



 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Monica Perales
     _________________________
 4   Monica Perales
     Attorney for plaintiff Donna Marie Mathenia
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
